MASTER MANUFACTURING AGREEMENT


THIS MASTER MANUFACTURING AGREEMENT (this “Agreement”) is made as of November
11, 2009 by and between Cono Italiano, Inc., a Delaware corporation located at
10 Main Street, Keyport, New Jersey 07735 (herein referred to as “Cono”) and
Edesia Emprise, LLC, an Indiana limited liability company located at 384 North
Ocean Avenue, Unit 302, Long Branch, New Jersey 07740 (herein referred to as
“Edesia”).


WHEREAS, Cono is engaged in the sale of a food product for quick service
restaurants consisting of a cone shaped pizza dough;


WHEREAS, Edesia desires to manufacture and deliver the product known as “pizza
cone” (herein referred to as the “Product”) as per the request of Cono, and Cono
desires that Edesia so manufacture the Product under this Master Manufacturing
Agreement, throughout the United States, which manufacture may either be
undertaken directly by Edesia or through one or more subcontractors selected and
supervised at the sole discretion of Edesia, in each case upon the terms and
subject to the conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises hereby and mutual covenants
hereinafter expressed, the parties agree as follows:


1.           TERM


The term of this Agreement (the “Term”) shall commence on the signing of this
Agreement and shall continue in force and effect unless terminated as set forth
in Section 8 hereof.


2.           THE PRODUCT


The Product herein shall be an unfilled pizza cone manufactured in accordance
with the specifications set forth by Cono, provided, however, The cone shall
initially be unfilled, as Edesia does not currently have the capacity to fill
the cones due to the requirements for kosher supervision, but the parties may
agree upon kosher production as and when Edesia obtains such qualified
supervision.


3.           RIGHTS
 
Cono hereby grants to Edesia for the Term exclusive rights within the United
States to manufacture the Product for Cono, which shall include the making and
packaging of the “pizza cone” as provided in commercially reasonable
manufacturing specifications to be submitted by Cono to Edesia from time-to-time
pursuant to the terms of the license under which Cono operates its business.
 
 
 
 

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
4.           RESPONSIBILITIES


Subject to the terms and conditions of this Agreement, Edesia shall be
responsible for all facets of the manufacture and delivery of the Product,
including, without limitation, the ordering and purchasing of all raw materials
required to produce the Product and the labor and cost of producing the Product
and storage.  Edesia may execute and perform all of its responsibilities set
forth herein directly or through qualified sub-contractors as determined at the
sole discretion of Edesia.


(a) Delivery. Delivery shall mean delivery of the Product to the shipping dock
as Edesia shall specify at the respective place of manufacture of the Product in
the United States and the loading of the Product onto trucks designated by Cono.


(b) Specifications of the Product. Edesia shall manufacture the Product in
accordance with such specifications as set forth by Cono (the “Specifications”),
to the extent not inconsistent with applicable law, and shall maintain
sufficient capacity to manufacture sufficient quantities of the Product to meet
Cono’s forecasted demands for each period covered by a three-month forecast.
Edesia may not make any changes to Specifications without the prior written
approval from Cono. Cono may from time to time make reasonable alterations or
modifications to the Specifications by written notice thereof to Edesia, but
only to the extent that such alternations or modifications do not materially
disrupt Edesia operations or result in the incurrence by Edesia of unreasonable
costs and expenses in implementing such alterations and modifications.


(c) To the extent that Cono requests Edesia to provide any services in addition
to those set forth herein, such as marketing and/or promotion, and Edesia agrees
to provide such services, such services will be provided for an amount which is
to be mutually agreed and negotiated by the parties hereto.  Any agreement to
such effect will be detailed in writing and any charges relating thereto will be
invoiced by Edesia to Cono and will, at Edesia’s election, be prepaid to Edesia
by Cono, or will be payable by way of Edesia deducting these amounts from any
payments or amounts otherwise due to Cono hereunder.


5.           ORDERS & PRICING


(a) Cono shall order the Product from Edesia by the issuance of separate
purchase orders for the Product, which Purchase Orders shall contain terms
consistent with this Agreement except as provided otherwise in any written
agreement by and between Cono and Edesia. Such Purchase Orders shall be in form
and substance satisfactory to Edesia, as determined in Edesia’s sole and
absolute discretion. Each Purchase Order shall designate the desired types and
quantities of Products and delivery dates, and shall be submitted to Edesia at
least fifteen (15) days prior to the delivery date specified in such Purchase
Order. At the time Cono has issued a Purchase Order for a specified amount of
Product and Edesia has accepted such Purchase Order, Cono shall be committed to
purchase the entire amount of the Product ordered and the Purchase Order shall
become irrevocable.   The entire amount of the manufactured Product shall be the
property of Cono whether or not it is shipped or remains on the property of
Edesia subject to the delivery of the Product to Cono.
 
 
2

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
(b) Title in and to Product shall pass from Edesia to Cono, and the risk of loss
of, or damage to, such Products shall pass to Cono, in accordance with the terms
and conditions set forth in the Purchase Order covering such Product, but not
prior to delivery to the shipper unless agreed to in writing by Cono and Edesia.


(c) Edesia shall be responsible for all liability resulting from the
manufacturing of the Product and agrees to indemnify and hold Cono harmless from
all claims, suits and litigation resulting from the manufacturing of the
Product.  Edesia shall retain an insurance policy covering the manufacturing and
distribution of the Product in an amount of at least one million dollars per
occurrence, provided, however, that if Edesia utilizes a sub-contractor for
manufacture of the Product, the Company shall be named as additional insured,
which policy may stand in lieu of a direct insurance policy held by Edesia.


(d) The pricing for the Product manufactured by Edesia pursuant to this
Agreement is set forth in subsection (f) below and may from time to time be
amended by the written agreement of Cono and Edesia. Edesia shall invoice Cono
upon transfer of title and based on the pricing set forth below, for the amount
of Product so transferred. Each such invoice shall describe the number of type
of Product so transferred by Edesia. Within thirty (30) days of receipt of an
invoice delivered by Edesia pursuant to this subsection, Cono shall remit to
Edesia the amount set forth therein.


(e) The pricing set forth herein for the Product manufactured by Edesia pursuant
to this Agreement is based upon the manufacturing and delivery to Edesia’s
loading dock.  The transportation of such Products from such location is the
responsibility of Cono. Cono shall be responsible for making arrangements,
including, but not limited to, the retention of a carrier, to ship Products on
the delivery date specified in the Purchase Order relating to such Products.


(f) Cono will pay Edesia the sum of Edesia’s reasonable and verifiable
production costs, plus (15%) fifteen percent.  Said costs shall include all
manufacturing costs directly attributable to production of the Product,
including but not limited to ingredients, labor, and material as well as
proportionate allocation of directly attributable overheads, rent,
storage.  Said cost is subject to change upon written notice to Cono, and may be
changed by Edesia as needed.


(g) Cono will not be required to purchase a minimum Product on a monthly basis
and manufacturing will be based solely upon demand.


6.           ACCOUNTINGS


(a) Edesia shall submit to Cono production statements of all Product
manufactured by Edesia on a monthly basis.
 
 
3

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
(b) Cono may, at Cono’s own expense, audit Edesia's books of accounts directly
relating to this Agreement.  Cono may make such audit only for the purpose of
verifying the accuracy of statements sent to the Cono hereunder and only as
provided herein.  The Company will have the right to audit such books of account
by notice to Edesia at least ninety (90) days prior to the date the Cono intends
to commence such audit.  Such audit will be conducted by either a reputable
independent Chartered Accountant, Certified Public Accountant, will be conducted
in such a manner so as not to disrupt Edesia’s other functions, and will be
completed promptly.  Any such audit will be conducted only during Edesia’s usual
business hours and at the place where Edesia’s keeps the books of the accounts
to be examined. Cono’s auditor will review his or her tentative written findings
with a member of Edesia's finance staff designated by Edesia before rendering a
report to the Cono so as to remedy any factual errors and clarify any issues
that may have resulted from misunderstanding.


(c) Cono acknowledges that Edesia's books of account contain confidential trade
information.  Neither Cono nor Cono’s representatives will at any time
communicate to others or use on behalf of any other Person any facts or
information obtained as a result of their examination of Edesia's books of
account; except pursuant to a court order, statute or government regulation,
provided that Cono gives prior written notice to Edesia of such required
disclosure.


7.           CONO’S OBLIGATIONS


Cono will furnish Edesia with all manufacturing information, licenses, releases,
assignments, consents and clearances required by Edesia for the manufacture of
the Product, without limitation and the packaging and information contained
therein.


Cono will be solely responsible for and will perform, on a reasonable basis, all
marketing functions in connection with the Product.


8.           TERM


This Agreement shall be in effect on the date hereof and shall continue until
the fifth anniversary of the date hereof.  This Agreement shall automatically
renew on each anniversary thereafter and continue and remain in effect for
additional three year periods unless either party gives not less than one
hundred and eighty (180) days’ advance written notice.  This Agreement may be
terminated at any time upon mutual consent of the parties.


Upon termination, Cono shall pay Edesia all outstanding invoices to date and
Edesia will promptly deliver any Product that has not been shipped and will
deliver to Cono any and all equipment owned by Cono in its possession.
 
 
4

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
9.           TERMINATION


(a) Notwithstanding anything to the contrary contained herein, if upon the lapse
of thirty (30) calendar days following written notice to Edesia any of the
following conditions remains uncured, Cono may terminate this Agreement
effective upon written notice to Edesia: (i) any violation by Edesia of any
express direction or any reasonable rule or regulation of any governmental
authority with jurisdiction over manufacture of the Product, (ii) any breach or
violation by Edesia of the terms and conditions of this Agreement, (iii) any
gross negligence or willful misconduct by Edesia of any of its employees, agents
or representatives in respect of manufacture of the Product; or (iv) Edesia’s
inability to manufacture the Product in amount and quality satisfactory to Cono.


(b) Notwithstanding anything in the contrary contained herein, if upon the lapse
of thirty (30) calendar days following delivery of written notice to Cono any
breach or violation by Cono of the terms and conditions of this Agreement
remains uncured, Edesia may terminate this Agreement effective upon written
notice to Cono.


10.           PRODUCT LIABILITY INDEMNIFICATION


Edesia shall indemnify and hold harmless Cono from any loss, damage, claim, cost
or expense incurred or suffered by Cono by reason of any claim by any third
party alleging a defect in the Product, provided that the condition or
circumstance affecting such Product was present prior to Cono accepting delivery
of the Product.


11.           COMPANY PROPERTY


All advertising, sales, and other materials or articles or information including
without limitation data processing reports, recipes and/or specifications of the
Product, customer sales analysis, invoices, customer lists, identity of
suppliers, contractors or employees, price lists or information, samples,
supplier’s catalogues and price lists or any other material or data of any kind
furnished to Edesia by Cono or developed by Edesia on behalf of Cono or at
Cono’s direction or for Cono’s use or otherwise in connection with Edesia’s
engagement as manufacturer of the Product hereunder are and shall remain the
sole and confidential property of Cono.


12.           TRADE SECRETS


During the term of this Agreement and thereafter, neither party shall for its
personal benefit, or disclose, communicate or divulge to, or use for the direct
or indirect benefit of any person, firm, association or company other than the
party owning such information regarding the business methods, business,
policies, procedures, techniques, ingredients, research or development projects
or results, trade secrets or other knowledge or processes of or developed by the
other party or suppliers of any other confidential information relating to or
dealing with the business operations or activities of the other party, made
known to such party or learned or acquired by such party in connection with this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
13.           EQUITABLE RELIEF


Each party acknowledges that the restrictions contained in sections 11 and 12
are reasonable and necessary in order to protect the legitimate interests of the
other party, and that any violation thereof would result in the irreparable
injury to the party whose Confidential Information is being disclosed.  Each
party therefore acknowledges that, in the event of its violation of any of these
restrictions, the other party shall be entitled to obtain from any Court of
competent jurisdiction preliminary and permanent injunctive relief without the
necessity of posting bond as well as damages and an equitable accounting of all
earnings, profits and any other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights and remedies to
which a party may be entitled.


14.           NON-COMPETE


Edesia agrees and covenants hereinafter not to compete with Cono directly or
indirectly with its customers and relationships (i) with any third parties to
develop or manufacture the Product, or any products that are competitive with
the Product; or (ii) that would enable any third party to develop or manufacture
the Product, or any products that are competitive with the Products.  This
provision shall remain in effect and survive the termination of this Agreement
for a period of ten years.


15.           MISCELLANEOUS


(a) Waiver. Neither the failure or any delay on the part of either party to
exercise any right remedy power of privilege under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy power of privilege, preclude any other or further exercise of the same or
any other right, remedy, power or privilege nor shall any waiver of any right,
remedy, power of privilege with respect to any occurrence be construed as a
waiver of such right, remedy power of privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and signed by
the party asserted to have been granted such waiver.


(b) Governing Law. This Agreement and all questions relating to its validity
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by the laws of
the State of New Jersey, notwithstanding any conflict-of-laws doctrines of such
state or other jurisdiction to the contrary, and without the aid of any cannon,
custom or rule of law requiring construction against the draftsman.


(c) Notices. All notices demands and other communications required or permitted
under this Agreement shall be in writing and shall have deemed to have been duly
given, made and received only when delivered (personally by courier service such
as Federal Express, or by any other messenger) or when deposited in the United
States mails, registered or certified mail, postage prepaid, return receipt
requested, addressed as first set forth above.  Any party may alter the address
to which communications or copies are to be sent by giving notice of such change
of address in conformity with the provisioned of this paragraph for the giving
of notice.
 
 
6

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of Edesia, its successors and assigns and shall be binding upon
and shall inure to the benefit of Cono and its successors and assigns.  Edesia
acknowledges that the services to be rendered are unique and personal;
Accordingly Edesia may not assign or delegate any of its rights of obligations
hereunder without the prior approval of Cono.


(e) Provisions Separable. The provisions of the Agreement are independent and
separable from each other and no provision shall be affected of rendered invalid
or unenforceable by virtue of the fact that for any reason any other or others
of them may be invalid or unenforceable in whole or in part.


(f) Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject manner hereof, and supersedes all
prior and contemporary agreement and understandings, inducements or conditions,
express of implied, oral or written, except as herein contained.  The express
terms herein control and supersede any course of performance and/or usage of the
trade inconsistent with the terms hereof.


(g) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only and shall not affect its interpretation.


(h) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted including Saturdays, Sundays and holidays;
provided however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be in the next day which is not a Saturday, Sunday
or holiday.


(i) Modifications. This Agreement may not be modified or amended orally but only
by written agreement signed by Authorized representatives of Edesia and Cono.


(j) Counterparts. This Agreement may be signed in one or more counterparts each
of which counterparts shall constitute an original of this Agreement.


(k) Advice of Counsel.  EACH OF EDESIA AND CONO ACKNOWLEDGES THAT IN EXECUTING
THIS AGREEMENT, IT HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.


[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
Master Manufacturing Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 

  CONO ITALIANO, INC.          
 
By:
/s/ Mitchell Brown       Name: Mitchell Brown       Title: Chief Executive
Officer          

 

  EDESIA EMPRISE, LLC          
 
By:
/s/ Gene Brown       Name: Gene Brown       Title: Chief Executive Officer      
   

 
 
8

--------------------------------------------------------------------------------

 